Citation Nr: 1021184	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a lower 
back injury with chronic lower back pain and degenerative 
disc disease L5-S1, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982 and from November 1982 to November 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2009, the Board remanded 
this matter to the RO for additional development.  That 
development has been completed and the case is once again 
before the Board for review.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is manifested by 
functional forward flexion limited by pain to 50 degrees and 
extension limited to 25 degrees; there is no objective 
evidence of functional flexion limited to 30 degrees of 
motion or less, incoordination, weakness of the lumbar spine, 
lack of endurance, ankylosis or incapacitating episodes 
having a total duration of at least four weeks in a twelve-
month period.

2.  While the Veteran reports low back pain affecting the 
lower extremities, the service-connected disability does not 
result in any associated objective neurological 
abnormalities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a lower back injury with chronic lower back pain 
and degenerative disc disease L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 
4.71a, Diagnostic Codes 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions regarding the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  An August 2009 letter provided 
information concerning how disability ratings were assigned 
and included rating criteria specific to the claim on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran identified relevant VA records 
for the claimed disability and those records have been 
obtained and associated with the claims file.  He has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in February 2007, December 2008 and 
July 2009.  

The examination reports reference the Veteran's past medical 
history, recorded his current complaints, and conducted an 
appropriate physical and psychiatric examination, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  38 C.F.R. § 4.2 (2009).   In addition, pursuant to 
the Board's May 2009 remand directive, the July 2009 
examination included a neurological examination to help 
determine whether the Veteran had a neurologic disability 
secondary to his service-connected low back disability.  
Accordingly, the Board finds that there has been substantial 
compliance with the remand directive.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Background and Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. T he Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, relating to intervertebral disc syndrome.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a.

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Id.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (2).

The Veteran has been assigned a 20 percent evaluation for his 
lumbar spine disability.  Having considered the evidence of 
record, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 20 percent for his lumbar spine 
disability at any point during the appeal period.  In this 
regard, the Board notes that the Veteran's lumbar spine 
disability is manifested by subjective complaints of dull 
pain with periodic episodes of brief intense pain.  On 
physical examination in February 2007, there was no evidence 
of spasm, atrophy, guarding, tenderness, or weakness.  With 
regards to range of motion testing, the Veteran was able to 
flex from 0 to 90 degrees with pain starting at 50 degrees.  
He was able to extend from 0-30 degrees with pain, rotate 0-
30 degrees without pain, and perform lateral motion from 0-30 
degrees without pain.  There was no limitation on repetition 
of range of motion due to fatigue, weakness, incoordination, 
or pain.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of his lumbar spine disability.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 20 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 30 degrees or less.  
In addition, there is no objective evidence of ankylosis of 
the lumbar spine or of the entire spine during this period, 
nor is there evidence of incapacitating episodes having a 
total duration of at least four weeks during a twelve-month 
period.   

Turning to the December 2008 examination, again there was no 
evidence of spasm, atrophy, guarding, or weakness.  There was 
evidence of pain on motion and tenderness on the left side.  
Range of motion studies again revealed active flexion from 0-
90 degrees with pain beginning at 50 degrees.  Lateral 
flexion and lateral rotation both yielded active motion from 
0-30 degrees.  There was no additional loss of motion on 
repetitive use.  Applying the range of motion measurements to 
the general ratings formula, the above evidence demonstrates 
the Veteran is not entitled to an evaluation greater than 20 
percent for orthopedic manifestations of his lumbar spine 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

Turning to the July 2009 VA examination, again there was no 
evidence of spasms, weakness, atrophy, or guarding.  There 
was pain with motion and tenderness.  Active range of motion 
was from 0-90 degrees, extension was from 0-25 degrees, 
bilateral lateral rotation was from 0-30 degrees, and 
bilateral lateral flexion was from 0-30 degrees.  While there 
was objective evidence of pain on motion, there was no 
additional limitation after three repetitions of range of 
motion.   These findings again do not support the assignment 
of an evaluation greater than 20 percent for orthopedic 
manifestations of his lumbar spine disability.  

Nor is the Veteran entitled to an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  Despite the Veteran's 
contentions to the contrary, there is no indication in the 
objective medical evidence that he has experienced an 
"incapacitating episode", as defined by VA, as a result of 
the service-connected low back disability, let alone 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  No health care provider has 
prescribed bed rest.

There is no support in the objective medical evidence of 
record for an increased rating based on evidence of 
functional loss.  The February 2007 VA examiner noted no 
limitation on repetition of range of motion due to fatigue, 
weakness, incoordination, or pain.  Similarly, the December 
2008 VA examiner noted no additional loss of motion on 
repetitive use.  Finally, the July 2009 VA examiner noted no 
additional limitation after three repetitions of range of 
motion.  The Board concludes that the 20 percent rating which 
is currently assigned adequately compensates the Veteran for 
the degree of functional impairment shown.  There is 
objective evidence of pain.  However, the Board finds that 
even after consideration of such, the disability does not 
nearly approximate the criteria for a higher rating.  
Accordingly, there is no basis on which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether a separate evaluation 
for neurological disability is warranted.  In this regard, 
the Board notes that the Veteran has complained of 
intermittent numbness, tingling and radiating pain through 
his lower extremities.  Even after considering such, however, 
the Board finds that a separate rating for neurological 
impairment is not warranted.  In this respect, a February 
2007 MRI examination of the lumbar spine revealed "no neural 
impingement."  In addition, a July 2009 EMG study revealed 
"no electro diagnostic evidence of diffuse peripheral 
neuropathy or lumbar radiculopathy in the muscles tested."  

Finally, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disability on appeal with the established criteria found in 
the rating schedule show that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

In reaching this decision the Board considered the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

An evaluation in excess of 20 percent for residuals of a 
lower back injury with chronic lower back pain and 
degenerative disc disease L5-S1 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


